UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4915



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM EDWARD LEVESQUE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cr-00358)


Submitted:   May 9, 2007                   Decided:   July 12, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin A. Tate, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Gretchen C.F. Shappert,
United States Attorney, Kurt W. Meyers, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William Edward Levesque pled guilty to two counts of

possession of a firearm after having been convicted of a felony in

violation of 18 U.S.C. § 922(g)(1).     The first offense occurred on

August 13, 2005, and involved an incident in which Levesque shot a

firearm into the unoccupied vehicle of an acquaintance. The second

offense occurred on August 24, 2005, and involved an incident in

which Levesque shot and killed a teenage girl while mishandling a

firearm   at   a   party.     After     grouping   the   offenses   and

cross-referencing to the sentencing guidelines range for second

degree murder pursuant to § 2K2.1(c)(1)(B), the district court

sentenced Levesque to two consecutive statutory maximum terms of

120 months in prison.       The district court also alternatively

determined that it would vary upward to reach a 240-month sentence

if this court disagreed with its guidelines analysis.         Levesque

timely appealed.    Levesque has filed a motion to supplement the

joint appendix and amend his informal brief.

          Levesque first argues that this court has effectively

implemented a mandatory sentencing system by presuming that a

sentence outside the guidelines range is unreasonable and as such,

he was sentenced in violation of United States v. Booker, 543 U.S.
220 (2005). We conclude this claim is without merit because, while

a sentence within the guidelines range is presumptively reasonable,

we have unequivocally recognized that a sentence outside the


                                - 2 -
guideline range is not presumptively unreasonable.                        See United

States v. Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126
S. Ct. 2054 (2006).

              Levesque next argues the district court violated the

Confrontation Clause by increasing his sentence based on hearsay

testimony presented at his sentencing hearing in violation of

Crawford v. Washington, 541 U.S. 36 (2004).                  We conclude that a

sentencing      court     may       consider    any   reliable      and     relevant

information, including hearsay, United States v. Puckett, 61 F.3d
1092, 1095 (4th Cir. 1995), even after Crawford.                 See, e.g. United

States v. Chau, 426 F.3d 1318, 1323 (11th Cir. 2005); United

States v. Roche, 415 F.3d 614, 618 (7th Cir.), cert. denied, 546
U.S. 1024 (2005).

              Levesque also argues the district court unreasonably

sentenced him under the sentencing guidelines for second degree

murder   instead     of     those    relevant    to   involuntary     manslaughter

pursuant to the cross-referencing provisions of 2K2.1.                       Section

2K2.1    of    the   U.S.    Sentencing        Guidelines    Manual     provides   a

cross-reference      to     the   sentencing     guideline    for     second-degree

murder if the defendant causes the death of another with malice

aforethought and is not specifically enumerated as a first degree

offense.      See 18 U.S.C. § 1111(a).         We conclude that Levesque’s act

of causing the death of another by mishandling his firearm after

previously shooting a different individual by discharging his


                                        - 3 -
firearm in a reckless manner represents conduct that is “reckless

and wanton and a gross deviation from a reasonable standard of

care, of such a nature that a jury [would be] warranted in

inferring that defendant was aware of a serious risk of death or

serious bodily harm.” See United States v. Williams, 342 F.3d 350,

356 (4th Cir. 2003) (quotation marks and citations omitted).

Consequently, we conclude the district court’s cross-reference to

the sentencing guideline for second-degree murder was proper.

            Levesque next argues that the district court erroneously

sentenced   him   to   consecutive   sentences    based   on   an   improper

application of USSG § 5G1.2(d) (2005).           Because we conclude the

district court properly sentenced him pursuant to the sentencing

guideline for second-degree murder, we decline to address this

claim.

            Finally, Levesque argues the district court’s suggested

alternative    sentence   was   unreasonable.      Because     we   find   the

district court correctly applied the sentencing guidelines in

determining his sentence, it is not necessary to address this

claim.

            Accordingly, we grant Levesque’s motion to supplement the

joint appendix and amend his informal brief and affirm Levesque’s

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED

                                  - 4 -